DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's preliminary amendment filed 04/27/2020.
Claims 1-19 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9, and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US-2013/0039507, hereafter, Park) in view of Koh et al (US-2006/0093159, hereafter, Koh).
Regarding claims 1 and 10, Park discloses a method for determining a response function of a noise cancellation enabled audio device (paragraphs [0061] - [0064], [0109] - [0115], [0146]), in particular headphone (see para [0004]), the method comprising:

measuring a first response function between an ambient sound source and a test microphone located near the ear canal representation while parameters of a noise processor of the audio device are set to a proportional transfer function with a first gain factor (paragraphs [0061] - [0064], [0109] - [0115], [0146], [0173]-[0175], figures 12, 16: during the calibration the error microphone has the function of a test microphone);
measuring a second response function between the ambient sound source and the test microphone while parameters of the noise processor are set to a proportional transfer function or a predefined transfer function (per claim 10) with a second gain factor being different from the first gain factor (paragraphs [0061] - [0064], [0109] - [0115], [0146]);
determining a model response function for the noise processor based on the first response function, the second response function and the first and the second gain factor (paragraphs [0061] - [0064], [0109] - [0115], [0146]).
However, Park does not disclose the method having the test microphone located within the ear canal.
Koh discloses a method and apparatus to compensate for frequency characteristic of earphones having a test microphone located within the ear canal of a head, see paragraph [0026]-[0030], and Figs. 1 and 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for determining a response 
Regarding claim 2, see paragraphs [0061] - [0064], [0109] - [0115], [0173] - [0175]; figures 12, 16 of Park.
Regarding claims 8 and 9, the calibration process as discussed in paragraph [0146] for the audio device would have provide the first gain factor equals zero, and disable and/or mute function for the measurement of the response function.
Regarding claims 12-13 and 16-17, see Figs. 1-2 of Park.
Regarding claims 14-15 and 18-19, see Figs. 4-5 of Park.

Allowable Subject Matter
Claims 3-7, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 02/13/2021